UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7314


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

WAYNE C. JOHNSON,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:09-cv-00421-RLW; 3:99-cr-00119-RLW-1)


Submitted:    November 17, 2009            Decided:   November 24, 2009


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Wayne C. Johnson, Appellant Pro Se. Stephen David Schiller,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Wayne C. Johnson seeks to appeal the district court’s

order construing his petition for a writ of audita querela as a

successive      28   U.S.C.A.      § 2255       (West    Supp.   2009)      motion,     and

dismissing      it   for    lack    of    jurisdiction.           The    order    is    not

appealable      unless      a      circuit       justice    or      judge     issues      a

certificate of appealability.               28 U.S.C. § 2253(c)(1) (2006).                A

certificate      of       appealability          will     not     issue      absent      “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.     § 2253(c)(2)        (2006).         A    prisoner       satisfies      this

standard   by    demonstrating           that    reasonable      jurists     would     find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                               Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel,

529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.   2001).        We    have    independently         reviewed    the    record     and

conclude      that    Johnson      has    not     made    the    requisite       showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.      We also deny Johnson’s motion to compel disclosure

from all parties of interest.                    We dispense with oral argument

because the facts and legal contentions are adequately presented




                                             2
in the materials before the court and argument would not aid the

decisional process.

                                                       DISMISSED




                               3